  _.;,

AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagel ofl



                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           v.                                  (For Offenses Committed On or After November l, 1987)


                        Sergio Ladino-Mota                                     Case Number: 3:19-mj-23791

                                                                               Jennifer L Coon
                                                                               Defendant's Att rney

REGISTRATION NO. 8907 9298                                                                                 FILED
THE DEFENDANT:                                                                                             SEP 16 2019
 IZl pleaded guilty to count(s) 1 of Complaint
 •       was found guilty to count (s)                                             CLERK, U.S. DISTRICT COURT
                                                                                               C"n1
                                                                                                      11
                                                                                                               .i      n~-••--         ----, ..


         after a plea of not guilty.                                            BY                       DEPUTY
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                          Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •       Count(s)
                    ------------------
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  \,_/,·

                              '
                                  ,ES] TIME SERVED
                                     '\                                  •    _ _ _ _ _ _ _ _ _ _ days

 IZl     Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the     defendant's possession at the time of arrest upon their deportation or removal.
 D       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, September 16, 2019




                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3:19-mj-23791
